per curiam:
El apelante, Félix Repollet, fue convicto del delito de robo, cometido mientras actuaba en común acuerdo con otro individuo llamado Heliodoro Vega. La prueba demuestra que el perjudicado, Alberto Otero, trabajaba de noche. Al éste terminar su trabajo se detuvo a las cinco de la mañana en un cafetín en Río Piedras para tomar café y luego seguir para su casa, sita en el barrio Caimito de Trujillo Alto. Cuando salía del cafetín se le acercaron Repollet y Vega y le pidieron $2.00. Al Otero negarse a darles el dinero Vega le agarró los brazos por la espalda y Repollet le cortó en el pecho con una navaja. Le robaron la cartera y algún dinero que llevaba en ella. En el acto del juicio el perjudicado mostró al tribunal la herida que le infirieron en el pecho y el magistrado apreció que tenía ocho o nueve pul-gadas de largo.
En único error señalado impugna la suficiencia de la prueba. Se basa en que hay alguna duda de si quien le sacó la cartera del bolsillo a Otero fue Repollet o fue Vega. Aparte *39de que el tribunal de instancia dirimió dicho conflicto en la prueba, el mismo no sería suficiente para revocar la sentencia pues la prueba demuestra que ambos, Repollet y Vega, par-ticiparon activamente en el robo y esto hace que Repollet sea un principal o autor en el crimen cometido. Nuestro derecho positivo dispone que “Todas las personas complicadas en la comisión de un crimen, ya fuere grave o menos grave, y que directamente cometieren el acto constitutivo del de-lito . . . son principales o autores en el crimen cometido.” Art. 36, Código Penal, 33 L.P.R.A. see. 82.

No habiendo motivo alguno pava revocar la sentencia apelada, se confirmará la misma.